CONCURRING OPINION BY
Judge BROBSON.
Every action to compel compliance with the terms of a settlement agreement one way or another involves a dispute between the parties over the terms of the agreement. Here, rather than attempt to construe the terms of the settlement, memorialized in the May 26, 2011 stipulation and order (Settlement Order), the Court of Common Pleas of Delaware County (trial court) revoked the Settlement Order because of the parties’ present disagreement over a particular term. (Trial Ct. Op., 4/18/13, at 3.) That was error, and, for this reason, I concur with the majority’s decision to vacate the February 26, 2013 Order of the trial court in this matter.
On remand, the trial court should apply principles of contract law to determine whether it can and should enforce the Settlement Order in the manner requested by Appellant The Broomall’s Lake Country Club. See Step Plan Servs., Inc. v. Koresko, 12 A.3d 401 (Pa.Super.2010). Under those principles, it is the intent of the parties at the time they entered into the Settlement Order that controls, and the writing is the best evidence of that intent. *513If, however, language in the agreement is ambiguous as to the parties’ intent, the trial court may consider extrinsic or parole evidence to determine the parties’ intent. Id. at 410-11.